                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 19-cr-00662-JSW-1
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     GILBERT SCOTT MARTINEZ,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The above captioned case is currently scheduled for a status conference on March 31,

                                  14   2020. The parties are HEREBY ORDERED TO SHOW CAUSE why the Court should not

                                  15   continue this matter to May 5, 2020, or later, for the reasons articulated in General Order 72

                                  16   regarding the COVID-19 outbreak. For those same reasons, the parties are further HEREBY

                                  17   ORDERED TO SHOW CAUSE why the Court should not specifically find that due to the effect

                                  18   of the public health recommendations described in General Order 72 on the availability of counsel

                                  19   and court staff to be present in the courtroom, the ends of justice served by ordering the

                                  20   continuance outweigh the interest of the public and the defendant’s right to a speedy trial pursuant

                                  21   to 18 U.S.C. § 3161(h)(7)(A).

                                  22          The parties’ responses to this Order to Show Cause shall be due by 1:00 p.m. on Monday,

                                  23   March 23, 2020, and the Court urges the parties to submit a joint response. If the parties can

                                  24   agree to continue the matter, a stipulation will suffice as a response.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 19, 2020

                                  27                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  28                                                     United States District Judge
